Citation Nr: 0806595	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-41 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an initial increased disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, nightmares, irritability, 
depression, hyperstartle response, avoidant behavior, 
intrusive thoughts, social isolation, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, panic attacks, impaired impulse control, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini, 
supra.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board observes 
that the RO issued VCAA notice to the veteran in November 
2004 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
November 2004 VCAA notice was issued prior to the April 2005 
rating decision.  Moreover, he statement of the case (SOC), 
issued in November 2005 provided the veteran with notice 
regarding what evidence is necessary to substantiate his 
claim for an increased initial disability rating.  The Board 
finds that, under the facts of this case, the notification 
was legally sufficient pursuant to Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008), and that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  Therefore, the Board finds 
that any defect with respect to the timing of the receipt of 
the VCAA notice requirements for his claim is harmless error 
in this case.  

Likewise, although the veteran was not provided with adequate 
notice (notice was provided in the body of a supplemental 
statement of the case dated in March 2006), notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an initial 
increased disability rating for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record, and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA treatment records, dating from August 2002 to August 2005, 
showed the veteran complained primarily of stress in his 
relationships with his children and third wife, sleep 
disturbance, anger management, intrusive memories, 
concentration impairment and depression which he associated 
with his diagnosed PTSD.  During this period, the veteran was 
hospitalized for 2 days in October 2004, for psychiatric 
treatment of his PTSD.  At the time of his July 2003 
admission, he reported a recent increased frequency in 
periods of rage when he felt out of control.  The GAF score 
at the time of discharge was 50.  Other treatment records 
during this period reflected that the veteran reported 
continuing problems with depression and anger.  

In March 2005, the veteran underwent VA psychiatric 
examination.  The examiner reviewed his claims file after 
interviewing the veteran.  At that time he reported a history 
of having been married and divorced three times.  He had one 
son from the first marriage, with whom he was estranged and 
three children from the second marriage, with whom he had 
difficult relationships.  His third marriage lasted only a 
couple of months.  He had little contact with his siblings 
living in the area and while maintaining some relationships 
with women, reported no relationships with men.  He worked at 
a funeral home.  He reported some homicidal ideation when 
angry, but denied any intent.  He identified religion as an 
important part of his life.  He reported symptoms of 
hyperarousal, hypervigilence, intrusive thoughts, and 
persistent sleep disturbance.  Examination results revealed 
the veteran to be casually dressed and neatly groomed.  His 
affect was blunted and he appeared mildly depressed.  He gave 
the examiner intermittent eye contact.  The examination 
results further revealed the veteran to be alert and oriented 
in 3 spheres and sowed no indication of hallucinations, 
delusions or other thought disorder.  Other than the 
occasional angry outbursts, there was no indication of any 
inappropriate behavior.  The diagnosis was chronic PTSD.  The 
assessed GAF score was 60.  The examiner opined that the 
veteran's Vietnam experience had seriously affected his 
ability o form relationships.  The examiner found the veteran 
to be competent.  

A January 2006 VA treatment record notes that the veteran had 
recently married and was happy, but was not tolerating his 
medications very well.  His mood had not been depressed 
lately, but he still was not sleeping well and he had 
anxiety.  His nightmares had decreased.  His affect was 
friendly and his mood euthymic.  He was somewhat 
hypervigelent and his thought process was logical.  There was 
no indication of suicidal or homicidal ideation or of 
hallucination.  His medications were adjusted.

The veteran again underwent VA psychiatric examination in 
February 2006.  At that time he reported that he continued to 
participate in outpatient mental health treatment, reporting 
to a VA facility approximately every 3 months.  He had not 
been hospitalized since his last VA examination and had not 
taken any time off from work in the last year because of his 
PTSD symptoms.  The veteran reported that his fourth marriage 
was rocky and that he remained estranged from his children 
from prior marriages.  His only social relationships were 
specific to his attending church and his recreational 
pursuits were also specific to religious activities.  He 
complained of ongoing symptoms of anger, sleep disturbance 
and social isolation with associated depressed mood.

Mental status examination indicated that the veteran had no 
communication or thought process impairments.  There was no 
evidence of delusions or hallucinations. His eye contact and 
interaction were within normal limits and he denied either 
suicidal or homicidal thoughts.  He gave a good history of 
maintaining minimal personal hygiene and other basic 
activities of daily living.  He was oriented to time, place, 
and person.  Other than some forgetfulness, he denied 
significant memory loss or impairment.  He also denied 
obsessive or ritualistic behaviors.  The rate and flow of the 
veteran's speech were within normal limits.  He denied panic 
attacks, but did endorse increased depressed mood over the 
past hear and anxiety about his relationships.  He denied 
impaired impulse control and reported getting only 3 hours of 
sleep over a 24-hour time period.  He described his energy as 
fluctuating.  The diagnosis was chronic PTSD of moderate 
severity.  The GAF score was 55.  The examiner noted that the 
veteran described a less than daily frequency of his PTSD 
symptoms that were of a moderate severity.  

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired cognition 
judgment, or abstract thinking.  Although the veteran reports 
problems with anger management, sleep disturbance, anxiety 
attacks, intrusive thoughts, social isolation and 
estrangement and some concentration problems and the 
objective evidence indicates some evidence of homicidal 
ideation, as well as irritability, the objective evidence 
does not support the conclusion that it significantly impacts 
his ability to work.  In this respect, the Board notes that 
during the appellate period, the veteran maintained full-time 
employment.  Moreover, the evidence indicates that while he 
was briefly hospitalized because of anger management problems 
in October 2004, he has not had any hospitalizations and 
there is no evidence that his PTSD symptoms have 
significantly reduced his reliability or productivity.  
Moreover, the 2006 VA psychiatric examiner opined, based on 
both examination and a review of the veteran's claims file, 
that his symptoms were of moderate severity.  The Board finds 
this opinion to be particularly probative as it was based on 
a complete review of the veteran's claims file, including his 
VA treatment records.  In contrast, there is no indication 
that the 2003 VA examiner reviewed the veteran's claims files 
or his medical records in making a determination about the 
severity of his symptoms. 

Likewise, while the veteran has no relationship with his 
children and is three times divorced, the evidence shows that 
he is in a current relationship with his fourth wife.  He 
also continued to be involved with his church.  Moreover, he 
has maintained full-time employment during the pendency of 
his appeal.  The February 2006 VA examiner, based on a review 
of the veteran's claims file and examination, opined that his 
psychiatric symptoms were no more than moderately severe.  As 
noted above, the Board finds this opinion to be particularly 
probative as it was based on a complete review of the 
veteran's claims file, as well as an examination.  There is 
no other evidence of social or work functioning impairment 
that would warrant an increased evaluation.  Moreover, social 
impairment alone may not be a basis for the disability 
rating.  38 C.F.R. § 4.126(b).  Finally, the objective 
findings reported on mental status examination, including 
coherent thought process, with no indication of delusions, do 
not support the conclusion that the disability is of the 
severity contemplated for a 70 percent evaluation under Code 
9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, both the March 
2005 and February 2006 VA examiners assigned the veteran GAF 
scores of 60 attributed to his diagnosed PTSD, while the 
October 2004 VA discharge summary assigned him a GAF score of 
50 attributed to his diagnosed PTSD.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Fourth Edition (DSM-IV) of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores ranging between 71 and 
80 reflect that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork; 
GAF scores ranging between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 41 and 50 are meant to indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the 31 to 40 range indicate 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the Board acknowledges 
that the VA examiner assigned the veteran a GAF score of 50, 
indicative of serious impairment, at the time of his 
discharge.  However, although the treatment records and 
examination reports do note the veteran complained of 
homicidal ideation and difficulty with anger control on 
several occasions, there is no indication of other 
commensurate symptoms such as severe obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance, as contemplated in the criteria for a 
70 percent disability rating.  Finally, for the reasons noted 
above, the Board finds most probative the 2006 VA examiner's 
opinion that the veteran's PTSD symptoms were no more than 
moderate as reflected by the examiner's rationale and his 
assignment of the GAF score of 60.  

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


